United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1665
                        ___________________________

                                 Bernard Fraction,

                       lllllllllllllllllllllPlaintiff - Appellant,

                                           v.

     Douglas County Attorney's Office; Theresia M. Urich; Douglas County
 Treasurer's Office; John W. Ewing, Jr., Treasurer; Director of Public Properties;
                 Dennis Rookstool; Tim Dolan; Richard G. Kopf,

                     lllllllllllllllllllllDefendants - Appellees.
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                  ____________

                         Submitted: September 28, 2020
                            Filed: October 1, 2020
                                [Unpublished]
                                ____________

Before COLLOTON, BENTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Bernard Fraction appeals after the district court1 dismissed his complaint for
lack of subject matter jurisdiction. It is the plaintiff’s burden to establish the district
court’s subject matter jurisdiction, and, on appeal, we review its existence de novo.
See Newcombe v. United States, 933 F.3d 915, 917 (8th Cir. 2019). On careful
review of the record and Fraction’s arguments on appeal, we conclude that the district
court properly determined that it lacked subject matter jurisdiction to consider the
complaint.

       The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                      ______________________________




       1
        The Honorable John M. Gerrard, Chief Judge, United States District Court
for the District of Nebraska.

                                           -2-